DETAILED ACTION
This action is responsive to the Request for Continued Examination filed on 08/12/2021. Claims 1-24 had been previously canceled. Claims 25-44 are pending in the case. Claims 25, 32, and 39 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 25, 32, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 37, and 44 of copending Application No. 17/107,575 (hereinafter referred to as “the ‘575 application”) in view of Gordon et al. (US Patent Application Pub. No. 2018/0032997, hereinafter “Gordon”). 

As evidenced below, Claim 25 of the ‘575 application and claim 25 of the instant application (for the most part) describe the same teachings, save for the following differences (emphasis added): 
Instant Application (16/210,846)
Application No. 17/107,575

receiving, into the memory from the user of the data management system, content configuration information defining a first informational element that is retrieved from one or more data sources selected based on a type of the first informational element; 
receiving, into the memory from the user of the data management system, trigger event configuration information defining a trigger event, the trigger event including a condition under which the trigger event occurs; 
receiving, into the memory from the user of the data management system, identifications of a plurality of computing devices associated with the user; 
receiving, by the one or more processors, data from at least one of the plurality of computing devices associated with the user; 
determining, by the one or more processors, using the received data, that the trigger event is satisfied based on the condition; 
automatically retrieving, by the one or more processors, the first informational element based on the content configuration information when the trigger event is satisfied; 
selecting, by the one or more processors, a second computing device from the plurality of computing devices on which to present the first informational element responsive to the second computing device being identified as a target display for the trigger event; and 
transmitting, by the one or more processors, the first informational element to a first computing device to cause the second computing device responsive to selecting the second computing device.

receiving, into the memory from the user of the data management system, content configuration information defining a first informational element;



receiving, into the memory from the user of the data management system, trigger event configuration information defining a trigger event, the trigger event including one or more conditions under which the trigger event occurs;
receiving, into the memory from the user of the data management system, target presentation format information defining a target presentation interface;




determining, by the one or more processors, that the trigger event is satisfied based on the trigger event configuration information;
retrieving, by the one or more processors, the first informational element based on the content configuration information when the trigger event is satisfied;

selecting, by the one or more processors, a first computing device of a plurality of computing devices on which to present the first informational element based on the target presentation format information configured by the user of the data management system; and
transmitting, by the one or more processors, the first informational element to the first computing device to cause the 


In other words, claim 25 of the ‘575 application differs from claim 25 of the instant application in that: a) it does not explicitly recite the added language “that is retrieved from one or more data sources selected based on a type of the first informational element” for the “content configuration information defining a first informational element” step, b) it does not explicitly include the non-functional description/intention wherein the plurality of computing devices are ideally “associated with the user,” and c) it transmits the first informational element to the selected device directly (instead of transmitting it, despite the deliberate selection of the second computing device, to an intermediary/first device which later redirects it to the selected/second computing device). In an analogous art, Gordon shows:
receiving, into the memory from the user of the data management system, content configuration information defining a first informational element that is retrieved from one or more data sources selected based on a type of the first informational element [“[…] the interface 1600 may be utilized to select a contextual advertisement/content notification option. In one embodiment, the contextual advertisement/content notification option may be utilized to turn notifications associated with the contextual advertisement/content on and off. In one embodiment, a similar notification option may be available for feeder applications. In this case, in one embodiment, notifications associated with feeder applications (e.g. availability notifications, information sharing notifications, etc.) may be turned on or off. the settings may function to allow the user to configure a location and/or manner in which the notifications associated with feeder applications, advertisements, and/or content are displayed.” (¶ 0306)
“Although many of the examples given have related to advertisements and/or coupons and/or deals, it is recognized that the ad/content may relate to any type of content. For example, in various embodiments, the ad/content may relate to tours, information, lessons, contact updates, contact requests and/or invites, business related affairs, and/or any source from which information and/or updates may be gathered.” (¶ 0744)
For even further context/examples, see also: ¶¶ 0171-0173, 0201-0210, 0219, 0237-0239, 0303, 0310, 0315, 0411, 0438-0445, 0455-0456, 0744, 0865, 1526, 1571, 1714-1719, 1747, & 1755-1757]; […]
receiving, into the memory from the user of the data management system, identifications of a plurality of computing devices associated with the user; receiving, by the one or more processors, data from at least one of the plurality of computing devices associated with the user [“[…] a trigger may include devices 49-416. For example, in various embodiments, devices may include any device located within a close geographically proximity (e.g. within 20 feet, etc.) of the mobile device of the user, any device already associated with the user's mobile device (e.g. known device associated with a trusted entity, etc.), any device not yet associated with the user's mobile device (e.g. new devices not before paired and/or connected, etc.), and/or any other device which may interact with the user's mobile device in some manner. Of course, devices may include other mobile devices, televisions, tablets, cash registers, and/or any other electronic device which may send and receive an electronic signal (e.g. to enable communication, etc.). In various embodiments, devices may trigger one or more actions, including a payment display page (e.g. electronic transfer, credit card charge, etc.), a display to share with and/or receive from another device (e.g. device associated with a trusted entity, etc.) data and/or information, stream data (e.g. photos, music, slideshow, videos, etc.) and/or other information (e.g. text feeds, etc.), display advertisements (e.g. relevant coupons and/or discounts, etc.), cause the user's mobile device display to function in another manner (e.g. secondary display to a master device, function as a mouse, keyboard, or another preselected function, etc.), and/or any other action taken in response to another device.” (¶ 1740)
In addition to the many aspects provided below describing the operability to transmit the first informational element to a first computing device (e.g. mobile device) which causes the first informational element to be presented via the second computing device responsive to selecting the second computing device (e.g. selecting a nearby vehicle device/speaker, television, and/or any other external computing device as the destination of the first informational element presentation), see also figs. 48-12A – 48-12B (and their corresponding paragraphs in Gordon) for even further context into the architecture that enables both the “receiving, into the memory from the user of the data management system, identifications of a plurality of computing devices associated with the user; receiving, by the one or more processors, data from at least one of the plurality of computing devices associated with the user” aspects, as well as the functionality to transmit an informational element to a first (controlling yet not-explicitly-selected) computing device associated with the user, before it is ultimately transmitted ; […]
selecting, by the one or more processors, a second computing device from the plurality of computing devices on which to present the first informational element responsive to the second computing device being identified as a target display for the trigger event; and transmitting, by the one or more processors, the first informational element to a first computing device to cause the first informational element to be presented via the second computing device1 responsive to selecting the second computing device [“An instruction may include one or more triggers and one or more response actions. A response action may include any action taken by the mobile device in response to one or more triggers. For example, in various embodiments, a response action may include posting and/or sending a message (e.g. via social network, via email, via SMS, etc.), displaying and/or suppressing a notification (e.g. text notification, audible notification, etc.), uploading and/or downloading a data file (e.g. photo, document, etc.), activating and/or deactivating a service (e.g. Bluetooth, WiFi, GPS, NFC, device volume, device screen brightness, etc.), creating a data file (e.g. email, document, photo, SMS, posting, etc.), modifying and/or deleting a data file (e.g. email, document, photo, SMS, posting, etc.), importing and/or exporting a data entry (e.g. contact, etc.), executing and/or quitting a mobile device app (e.g. Facebook app, Yelp app, Flickr app, etc.), send and/or receive a message (e.g. SMS, email, chat, etc.), accept and/or reject a connection (e.g. Facebook friend, Linked-in contact, CRM database management service, etc.), initiate and/or reject payment (e.g. ticket purchase, online service purchase, purchase verification email, etc.), completing a phone call, navigating to a destination, updating a user list (e.g. todo list, etc.), updating a count (e.g. kitchen item inventory, etc.), purchasing and/or ordering an item (e.g. grocery item, car oil etc.), scheduling an appointment (e.g. with a client, with a doctor, etc.), and/or taking any action in response to a trigger. In another embodiment, a response action may include a macro, a script, and/or any other preconfigured set of one or more actions.
Additionally, the response action may include an advertisement, a suggestion, incentive, useful information, a utilitarian function, and/or any type of an output. Useful information and/or utilitarian function may include, but are not limited to passes (e.g. boarding or travel passes, etc.), tickets (e.g. movie or event tickets, etc.), commerce-related programs/cards (e.g. loyalty program/cards, etc.), etc. In the context of the present description, an advertisement may include anything (e.g. media, deal, coupon, suggestion, helpful information/utility, etc.) that has at least a potential of incentivizing or persuading or increasing the chances that one or more persons will purchase a product or service.
Further, in one embodiment, the response action may occur based on availability of the user (e.g. active use of the device, no appointments listed, etc.). For example, in one embodiment, the response action may conditionally occur based on a facial recognition in connection with a user of the mobile device. In one embodiment, if it is the movement of the device may indicate the user is walking and has sat down (e.g. in a vehicle, etc.), whereupon the device Bluetooth system may be activated and Pandora may automatically begin to stream from the phone to a vehicle audio system. Of course, any response action may occur in response to any trigger.” (¶¶ 1717-1719)
 “[…] the advertisements may be actually shown the situations/scenarios that would have been triggered.
Still yet, in one embodiment, instead of displaying advertisements/content on the mobile device, the advertisements/content may be displayed on another device (e.g. a vehicular display, a third party display, etc.). For example, in one embodiment, it may be determined that the mobile device is communicatively tethered (e.g. wirelessly, wired, etc.). In this case, in one embodiment, instead of displaying advertisements/content on the mobile device, the advertisement/content may be presented on one or more vehicular displays (e.g. a passenger display, a navigation system display, a heads-up display, etc.). Further, in one embodiment, the advertisements/content may be presented over an audio system of the vehicle (i.e. audibly, etc.).
[…]
information associated with the mobile device, as well as information from third party platforms may be utilized to select/trigger advertisements/content. For example, in one embodiment, discounts at a store may be offered to a user in real time, based on user information (e.g. gender, age, etc.), as well as current store discount information.
In another embodiment, instead of displaying the advertisements/content on the mobile device of the user, the advertisement/content may be displayed on a television near the user. For example, in one embodiment, the advertisement/content may be displayed as a ticker or banner on a television, etc. In various embodiments, the mobile device may be in communication with the television via a wireless connection (e.g. Wi-Fi, Bluetooth, etc.), and/or a wired connection. In one embodiment, the mobile device may be in communication with a set-top box associated with the television.” (¶¶ 0365-0369)
For even further context/examples, see also: ¶¶ 0850, 0950-0953, 1068-1072, 1089-1108, 1123-1131, 1243-1279, 1282-1286, 1292-1298, 1362-1372, 1787-1788, 1818, 1833, 1868, 1880-1881, & 1941-1954.].

One of ordinary skill in the art, having claim 25 of the ‘575 application and the teachings of Gordon before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Gordon’s teachings of the “a),” “b),” and “c)” aspects noted above into the invention as described in claim 25 of the ‘575 application. The rationale for doing so for each aspect would have been that: a) to retrieve content/information “from one or more data sources selected based on a type of the first informational element” is recited at such a high level of breadth/generality that it covers virtually all forms of basic computing functionality that is operable to convey information of at least some kind, b) similarly, the breadth of what it means to have a device in at least some manner be “associated with the user” does not significantly add considerable patentable weight as currently recited, and is arguably drawn to an intended use/result/non-functional descriptive material, and c) Gordon highlights the benefits of having the added flexibility of having connected/tethered devices performing different operations based on the user’s preferences, including having a first computing device operate as the “brains” or controlling/master device and a second computing device acting as a selectable output passive/slave such that the first informational element is transmitted, despite the deliberate selection of the second computing device, to an intermediary/first device which later redirects it to the selected/second computing device. Furthermore, Gordon confirms that its invention, which provides informational elements based on a wide variety of triggers/conditions, “provides a superior user experience” (Gordon: ¶ 1440). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention as described in claim 25 of the ‘575 application with the teachings of Gordon (hereinafter, the “’575-Gordon” combination) in order to obtain the invention as recited in claim 25 of the instant invention. The above rationale equally applies to independent 37 of the ‘575 application versus claim 32 of the instant application, and to independent 44 of the ‘575 application versus claim 39 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The original specification does not appear to contain sufficient support for the newly amended feature claiming an operability for “transmitting […] the first informational element to a first computing device to cause the first informational element to be presented via the second computing device responsive to selecting the second computing device.” In other words, it is not disputed whether the invention is operable to transmit (and present) the first informational element to the same second computing device that was selected in the “select” step, but the extra step of transmitting the first informational element to a (first) computing device (a device that is different from the deliberately-selected destination/second device, even though the second device was explicitly selected as the intended destination) does not appear to have sufficient support in the original specification.
Claims 29, 36, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Dependent claims 29, 36, and 43 recite “[…] a selection of the second computing device on which to present the first informational element.” Each of the aforementioned dependent claims’ parent claims (25, 32, and 39, respectively) have been amended to also recite an operability to select “a second computing device […] on which to present the first informational element.” This functionality overlap/duplication renders dependent claims 29, 36, and 43 indefinite because the metes and bounds regarding how (or whether) the second selection step corresponds to the first selection step, and/or whether (or to what extent) the two steps are even compatible (for example, if the second computing device had already been autonomously selected by the one or more processors before the second selecting step of the dependent claims comes into selectable list of the plurality of computing devices including the first computing device and the second computing device.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordon et al. (US Patent Application Pub. No. 2018/0032997, hereinafter “Gordon”).

As to independent claims 25, 32, and 39, Gordon shows a method, a system, and a concomitant medium for delivering informational events to a user of a data management system [¶ 0005], comprising:
receiving, into the memory from the user of the data management system, content configuration information defining a first informational element that is retrieved from one or more data sources selected based on a type of the first informational element [“[…] the interface 1600 may be utilized to select a contextual advertisement/content notification option. In one embodiment, the contextual advertisement/content notification option may be utilized to turn notifications associated with the contextual advertisement/content on and off. In one embodiment, a similar notification option may be available for feeder applications. In this case, in one embodiment, notifications associated with feeder applications (e.g. availability notifications, information sharing notifications, etc.) may be turned on or off. Further, in one embodiment, the settings may function to allow the user to configure a location and/or manner in which the notifications associated with feeder applications, advertisements, and/or content are displayed.” (¶ 0306)
“Although many of the examples given have related to advertisements and/or coupons and/or deals, it is recognized that the ad/content may relate to any type of content. For example, in various embodiments, the ad/content may relate to tours, information, lessons, contact updates, contact requests and/or invites, business related affairs, and/or any source from which information and/or updates may be gathered.” (¶ 0744)
; 
receiving, into the memory from the user of the data management system, trigger event configuration information defining a trigger event, the trigger event including a condition under which the trigger event occurs [“FIG. 49-3 shows a method 49-300 for executing an instruction in connection with a mobile device, in accordance with one embodiment. As an option, the method 49-300 may be implemented in the context of the architecture and environment of the previous Figures and/or any subsequent Figure(s). Of course, however, the method 49-300 may be carried out in any desired environment.
As shown, one or more triggers are identified. See operation 49-302. Additionally, the one or more triggers are processed to identify an instruction. See operation 49-304. Further, the instruction is executed in connection with a mobile device based on the one or more triggers. See operation 49-306.
In the context of the present description, a trigger may include anything which may be associated with the mobile device and which may cause the mobile device to respond and/or take action in some manner. For example, in various embodiments, a trigger may include time, date, location, a phone conversation, notes, other devices near the user's mobile device (e.g. a device associated with a trusted entity, etc.), weather, a map (e.g. as an application on the mobile device, etc.), a rss feed, calendar, carrier information (e.g. signal strength, etc.), social media (e.g. comments, postings, uploads, etc.), stocks, an action (e.g. by a user, by an application, by a trusted entity, etc.), a plurality of actions (e.g. by the user, by an application, by a trusted entity, etc.), messaging platform (e.g. email, voicemail, SMS, etc.), camera, browsing history (e.g. of the user, of another entity, etc.), purchase history (e.g. of the user, of another entity, etc.), network (e.g. WiFi, NFC, Bluetooth, connectivity, etc.), speed (e.g. speed of the user, speed of a vehicle, etc.), a request (e.g. from another device, from a cloud based app, from another entity, etc.), an application (e.g. installed on the device, associated with an installed application, associated with an app management system, etc.), and/or any other feature which may cause the mobile device to respond and/or take action in some manner. In another embodiment, a trigger may include a macro, a script, and/or any other preconfigured set of one or more inputs.” (¶¶ 1714-1716)]; 
receiving, into the memory from the user of the data management system, identifications of a plurality of computing devices associated with the user; receiving, by the one or more processors, data from at least one of the plurality of computing devices associated with the user [“[…] a trigger may include devices 49-416. For example, in various embodiments, devices may include any device located within a close geographically proximity (e.g. within 20 feet, etc.) of the mobile device of the user, any device already associated with the user's mobile device (e.g. known device associated with a trusted entity, etc.), any device not yet associated with the user's mobile device (e.g. new devices not before paired and/or connected, etc.), and/or any other device which may interact with the user's mobile device in some manner. Of course, devices may include other mobile devices, televisions, tablets, cash registers, and/or any other electronic device which may send and receive an electronic signal (e.g. to enable communication, etc.). In various embodiments, devices may trigger one a display to share with and/or receive from another device (e.g. device associated with a trusted entity, etc.) data and/or information, stream data (e.g. photos, music, slideshow, videos, etc.) and/or other information (e.g. text feeds, etc.), display advertisements (e.g. relevant coupons and/or discounts, etc.), cause the user's mobile device display to function in another manner (e.g. secondary display to a master device, function as a mouse, keyboard, or another preselected function, etc.), and/or any other action taken in response to another device.” (¶ 1740)
In addition to the many aspects provided below describing the operability to transmit the first informational element to a first computing device (e.g. mobile device) which causes the first informational element to be presented via the second computing device responsive to selecting the second computing device (e.g. selecting a nearby vehicle device/speaker, television, and/or any other external computing device as the destination of the first informational element presentation), see also figs. 48-12A – 48-12B (and their corresponding paragraphs in Gordon) for even further context into the architecture that enables both the “receiving, into the memory from the user of the data management system, identifications of a plurality of computing devices associated with the user; receiving, by the one or more processors, data from at least one of the plurality of computing devices associated with the user” aspects, as well as the functionality to transmit an informational element to a first (controlling yet not-explicitly-selected) computing device associated with the user, before it is ultimately transmitted for presentation to a second/destination computing device that is also associated with ; 
determining, by the one or more processors, using the received data, that the trigger event is satisfied based on the condition; automatically retrieving, by the one or more processors, the first informational element based on the content configuration information when the trigger event is satisfied; selecting, by the one or more processors, a second computing device from the plurality of computing devices on which to present the first informational element responsive to the second computing device being identified as a target display for the trigger event; and transmitting, by the one or more processors, the first informational element to a first computing device to cause the first informational element to be presented via the second computing device responsive to selecting the second computing device [“An instruction may include one or more triggers and one or more response actions. A response action may include any action taken by the mobile device in response to one or more triggers. For example, in various embodiments, a response action may include posting and/or sending a message (e.g. via social network, via email, via SMS, etc.), displaying and/or suppressing a notification (e.g. text notification, audible notification, etc.), uploading and/or downloading a data file (e.g. photo, document, etc.), activating and/or deactivating a service (e.g. Bluetooth, WiFi, GPS, NFC, device volume, device screen brightness, etc.), creating a data file (e.g. email, document, photo, SMS, posting, etc.), modifying and/or deleting a data file (e.g. email, document, photo, SMS, posting, etc.), importing and/or exporting a data entry (e.g. contact, etc.), executing and/or quitting a mobile device app (e.g. Facebook app, Yelp app, Flickr app, etc.), send and/or receive a message (e.g. SMS, email, chat, etc.), accept and/or reject a connection (e.g. Facebook friend, Linked-in contact, CRM database management service, etc.), initiate and/or reject payment (e.g. ticket purchase, online service purchase, purchase verification email, etc.), completing a phone call, navigating to a destination, updating a user list (e.g. todo list, etc.), updating a count (e.g. kitchen item inventory, etc.), purchasing and/or ordering an item (e.g. grocery item, car oil etc.), scheduling an appointment (e.g. with a client, with a doctor, etc.), and/or taking any action in response to a trigger. In another embodiment, a response action may include a macro, a script, and/or any other preconfigured set of one or more actions.
Additionally, the response action may include an advertisement, a suggestion, incentive, useful information, a utilitarian function, and/or any type of an output. Useful information and/or utilitarian function may include, but are not limited to passes (e.g. boarding or travel passes, etc.), tickets (e.g. movie or event tickets, etc.), commerce-related programs/cards (e.g. loyalty program/cards, etc.), etc. In the context of the present description, an advertisement may include anything (e.g. media, deal, coupon, suggestion, helpful information/utility, etc.) that has at least a potential of incentivizing or persuading or increasing the chances that one or more persons will purchase a product or service.
Further, in one embodiment, the response action may occur based on availability of the user (e.g. active use of the device, no appointments listed, etc.). For example, in one embodiment, the response action may conditionally occur based on a facial recognition in connection with a user of the mobile device. In one embodiment, if it is the movement of the device may indicate the user is walking and has sat down (e.g. in a vehicle, etc.), whereupon the device Bluetooth system may be activated and Pandora may automatically begin to stream from the phone to a vehicle audio system. Of course, any response action may occur in response to any trigger.” (¶¶ 1717-1719)
 “[…] the advertisements may be actually shown the situations/scenarios that would have been triggered.
Still yet, in one embodiment, instead of displaying advertisements/content on the mobile device, the advertisements/content may be displayed on another device (e.g. a vehicular display, a third party display, etc.). For example, in one embodiment, it may be determined that the mobile device is communicatively tethered (e.g. wirelessly, wired, etc.). In this case, in one embodiment, instead of displaying advertisements/content on the mobile device, the advertisement/content may be presented on one or more vehicular displays (e.g. a passenger display, a navigation system display, a heads-up display, etc.). Further, in one embodiment, the advertisements/content may be presented over an audio system of the vehicle (i.e. audibly, etc.).
[…]
information associated with the mobile device, as well as information from third party platforms may be utilized to select/trigger advertisements/content. For example, in one embodiment, discounts at a store may be offered to a user in real time, based on user information (e.g. gender, age, etc.), as well as current store discount information.
In another embodiment, instead of displaying the advertisements/content on the mobile device of the user, the advertisement/content may be displayed on a television near the user. For example, in one embodiment, the advertisement/content may be displayed as a ticker or banner on a television, etc. In various embodiments, the mobile device may be in communication with the television via a wireless connection (e.g. Wi-Fi, Bluetooth, etc.), and/or a wired connection. In one embodiment, the mobile device may be in communication with a set-top box associated with the television.” (¶¶ 0365-0369)
For even further context/examples, see also ¶¶ 0850, 0950-0953, 1068-1072, 1089-1108, 1123-1131, 1243-1279, 1282-1286, 1292-1298, 1362-1372, 1787-1788, 1818, 1833, 1868, 1880-1881, & 1941-1954.].

As to dependent claims 26, 33, and 40, Gordon further shows:
wherein the condition is further based on a particular time schedule [The condition may be further based on a particular time schedule (see, e.g., ¶¶ 1735-1736, 1750, & 1796).], or when the first computing device is used in a first activity [The condition may be further based on when the first computing device is used in a first activity (see, e.g., ¶¶ 1714-1719).].

As to dependent claims 27, 34, and 41, Gordon further shows:
monitoring, by the one or more processors, a status of the condition [e.g. monitoring the status of the condition and/or whether the trigger has been “triggered” (¶¶ 1714-1719) | For even further context/examples, see also: ¶¶ 1099, 1373, 1593, 1727, 1736-1739, 1764-1770, 1781, 1817, 1846, 1916, 2005, 2050, & 2061-2063.].

As to dependent claims 28, 35, and 42, Gordon further shows:
presenting to the user a graphical user interface on a display medium associated with the data management system in which the user configures one or more of the content configuration information and the trigger event configuration information [Gordon is replete with examples of presenting to the user a graphical user interface on a display medium associated with the data management system in which the user configures one or more of the content configuration information and the trigger event configuration information. See, for example, figs. 49-10 - 49-26. | For even further context/examples, see also: ¶¶ 0308, 0337-0338, 0946-0953, 1357, 1811, 1867, 1876, 1882-1883, 1929, 1950, & 1962.].

As to dependent claims 29, 36, and 43, Gordon further shows:
presenting, to the user via a graphical user interface, a list of the plurality of computing devices including the first computing device and the second computing device; and receiving, from the user via the graphical user interface, a selection of the second computing device on which to present the first informational element [“In various embodiments, the online instruction database interface may include one or more options 49-1704 associated with the instruction, including the ability to modify, share link, add another instruction, register device, send to user device, send to another device, and/or any other feature which may relate to the instruction. In some embodiments, the ability to modify may include add, removing, and/or modifying in any manner the triggers, actions, metadata, settings, and/or any element associated with the instruction; the ability to share a link may include sending (e.g. via email, via html send form, via SMS, via chat, etc.) a link (e.g. HTML address, etc.) associated with the selected one or more instructions; the ability to add another instruction may include searching and adding in an additional one or more instructions; the ability to register device may include registering a device that is associated with the user (e.g. mobile device, desktop device, automobile, etc.); the ability to send to user device may include sending the displayed instruction to a default device (as preselected by the user, etc.); the ability to send to another device may include sending the displayed instruction to another device associated with the user and/or sending the instruction to a device not associated with the user (e.g. a device associated with a trusted contact, a device with permission to the user to modify, etc.). Of course, any option associated with the instruction may be displayed.
As shown, the send to another device option may be selected 49-1706. In various embodiments, the user of the online instruction database may be presented with an interface to select the appropriate device to send the instructions. In one embodiment, the user may select one or more devices, may 
The following portions also explicitly describe “presenting, to the user via a graphical user interface, a list of the plurality of computing devices including the first computing device and the second computing device; and receiving, from the user via the graphical user interface, a selection of the second computing device on which to present the first informational element” as claimed: figs. 48-12A 48-12B; ¶¶ 1092, 1274, 1283-1284, 1366, 1393. | For even further context/examples, see also: ¶¶ 0575-0586, 1089-1108, 1123-1131, 1265-1286, 1362-1372, 1833, 1878, & 1941-1954].

As to dependent claims 30, 37, and 44, Gordon further shows:
determining, by the one or more processors, that the first computing device is not configured to present the first informational element; determining, by the one or more processors, that the second computing device is configured to present the first informational element; and transmitting, by the one or more processors, the first informational element to the second computing device to cause the first informational element to be presented via the second computing device [“As shown, the online instruction database interface may include one or more options 49-1506 associated with the selected one or more instructions, including the ability to modify, share link, add another instruction, register device, send to user device, send to another device, and/or any other feature which may relate to the instruction. In some embodiments, the ability to modify may include add, removing, and/or modifying in any manner the triggers, actions, metadata, settings, and/or any element associated with the instruction; the ability to share a link may include sending (e.g. via email, via html send form, via SMS, via chat, etc.) a link (e.g. HTML address, etc.) associated with the selected one or more instructions; the ability to add another instruction may include searching and adding in an additional one or more instructions; the ability to register device may include registering a device that is associated with the user (e.g. mobile device, desktop device, automobile, etc.); the ability to send to user device may include sending the displayed instruction to a default device (as preselected by the user, etc.); the ability to send to another device may include sending the displayed instruction to another device associated with the user and/or sending the instruction to a device not associated with the user (e.g. a device associated with a trusted contact, a device with permission to the user to modify, etc.). Of course, any option associated with the selected one or more instructions may be displayed.” (¶ 1926)
For further context/examples, see also: ¶¶ 0365-0369, 0950-0953, 1089-1108, 1123-1131, 1243-1286, 1366-1371, 1714-1719, 1880-1881, & 1943-1949, and/or how any computing device associated with the user (including a second computing device) may be configured by the user to receive and present the first informational element instead of a specific one/first computing device.].

As to dependent claims 31 and 38, Gordon further shows:
defining the first informational element to include web analytics data [The first informational element may include “web analytics data” (see, e.g., ¶¶ 0438, 1742, 1754, & 1784).
1707, 1714-1728, 1876-1893, & 1918-1940.
Furthermore, although as shown above the currently cited prior art does not rely on the following technicality, it is also respectfully submitted that dependent claims 31 and 38 do not appear to carry considerable patentable weight due to the non-functional descriptive material nature behind the terms “web analytics data” as currently recited (see MPEP § 2111.05).].

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“[…] No new matter is added. Support for the proposed amendments may be found throughout the specification and at least at paragraphs [0053], [0056]-[0058], [0060], and [0062]. […]”

The Office respectfully disagrees. Applicant’s indicated paragraphs have been fully considered, but they do not appear to contain sufficient support for the “transmitting […] the first informational element to a first computing device to cause the first informational element to be presented via the second computing device responsive to selecting the second computing device” limitation, as indicated in the 35 U.S.C. 112(a) rejection included above. 

Arguments drawn to the previously-cited Castanho reference.



“Gordon does not cure the aforementioned deficiencies of Castanho, given that Gordon fails to teach or disclose "receiving, into the memory from the user of the data management system, identifications of a plurality of computing devices associated with the user," "receiving, by the one or more processors, data from at least one of the plurality of computing device associated with the user," "selecting, by the one or more processors, a second computing device from the plurality of computing devices on which to present the first informational element responsive to the second computing device being identified as a target display for the trigger event," and "transmitting, by the one or more processors, the first informational element to a first computing device to cause the first informational element to be presented via the second computing device responsive to selecting the second computing device," in the manner recited by the claim as a whole.”

The Office respectfully disagrees. First, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, as shown above, it is respectfully submitted that Gordon does show each of the quoted claim limitations “in the manner recited by the claim [interpreted both individually and] as a whole.” 

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ALVARO R. CALDERON IV
Examiner
Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: As currently recited, the limitation “to cause the first informational element to be presented via the second computing device” is directed towards an intended use/result of otherwise merely “transmitting, by the one or more processors, the first informational element to a first computing device … responsive to selecting the second computing device.” Intended uses/results do not carry considerable patentable weight for purposes of prior art analysis. See MPEP § 2111.04.